Citation Nr: 0944333	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for osteoporosis as 
secondary to service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1978 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the Veteran's 
claim for service connection for osteoporosis as secondary to 
her service-connected total abdominal hysterectomy with 
bilateral salpingo-oophorectomy.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
has been associated with the Veteran's claims file.


FINDING OF FACT

It is as likely as not that that the Veteran has osteoporosis 
due to her service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for award of service connection for osteoporosis as 
secondary to service-connected total abdominal hysterectomy 
with bilateral salpingo-oophorectomy are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  The United States Court of Appeals for Veterans 
Claims (Court) has held that this includes disabilities 
aggravated or made chronically worse by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 
C.F.R. § 3.310(a), when aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See id. at 448.

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In this case, the Veteran asserts that she suffers from 
osteoporosis due to her service-connected total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.  The Board 
notes initially that the Veteran's service treatment records 
are silent concerning complaints of or treatment for 
osteoporosis.  Review of the Veteran's claims file reflects 
that following her separation from service, the Veteran was 
first tested for osteoporosis in February 2006 and has since 
that time been treated for osteoporosis at the South Texas 
Veterans Health Care System.  She was also provided a VA 
medical examination in January 2007, which included bone 
density testing.  Treatment records from the South Texas 
Veterans Health Care System reflect that the Veteran 
underwent bone density testing in February 2006, at which 
time she was found to have osteoporosis.  The Veteran's 
treating physician at that time noted specifically that the 
Veteran's "T-score of the spine fulfills the criteria for 
osteoporosis."  Since that time, the Veteran has continued 
to seek treatment for osteoporosis at the South Texas 
Veterans Health Care System.

At her January 2007 VA examination, the Veteran complained of 
increasing pain in her lower back, knees, legs, and feet.  
She reported using over-the-counter painkillers and calcium 
to treat her osteoporosis, noting that she had tried Fosamax 
but was unable to tolerate it.  The examiner concluded that 
the Veteran's osteoporosis is secondary to her service-
connected total abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  He noted that the Veteran had 
undergone total abdominal hysterectomy with bilateral 
salpingo-oophorectomy prior to age 45 and opined that 
oophorectomy prior to the age of 45 is medically well known 
to "be associated with a significantly increased prevalence 
of osteoporosis."  However, in a January 2007 addendum, the 
VA examiner noted that he had conducted a bone density scan, 
which revealed that the Veteran did not have a T-score 
sufficient to provide a diagnosis of osteoporosis.  The 
examiner revised his diagnosis to state that the Veteran 
suffered from osteopenia, not osteoporosis, but reiterated 
his conclusion that the condition was related to her service-
connected total abdominal hysterectomy with bilateral 
salpingo-oophorectomy.

Here, the Board acknowledges that the January 2007 VA 
examiner concluded, based on bone density scanning, that the 
Veteran does not suffer from osteoporosis, but rather 
osteopenia.  However, the Board is inclined to give 
considerable weight to the findings of the VA treatment 
provider who conducted the Veteran's February 2006 bone 
density scan and concluded that the Veteran in fact met the 
criteria for a diagnosis of osteoporosis at that time.  In 
this regard, the Board notes that the Court has held that a 
current disability may be shown even though the disability 
resolves prior to the adjudication of the claim as long as 
the veteran has a disability at the time the claim is filed 
or during the pendency of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  A claimant may be 
granted service connection even though the claimed disability 
resolves prior to VA's adjudication of the claim.  Id.  In 
the present case, the Veteran had a current diagnosis of 
osteoporosis when she filed her claim in April 2006.  Thus, 
current disability was shown at the time the claim was filed 
and during the pendency of the claim.  That disability-which 
was later re-characterized as osteopenia-has been linked by 
competent medical evidence to the Veteran's service-connected 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy.  Whether the Veteran's osteoporosis has 
resolved is ultimately not relevant to the outcome of the 
issue before the Board.  Accordingly, and giving the Veteran 
the benefit of the doubt, service connection is warranted for 
osteoporosis.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for osteoporosis due to service-connected 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


